Present — Nolan, P. J., Adel, Sneed, Wenzel and-MaeCrate, JJ. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. In this proceeding to fix a reasonable rental under section 4 of the Business Rent Law (L. 1945, eh. 314, as amd. by L. 1947, eh. 823), a graduated lease of the space having expired, an order was made referring the matter to an Official Referee to hear and to report. Relief under section 4 may be given only where the reasonable rent fixed under that section exceeds in amount the emergency rent. Since the emergency rent in this case may be established only under the formula set forth in section 13 of the Business Rent Law, it is incumbent on the Official Referee, under the present order of reference, to take proof under both sections in order to report whether the landlord is entitled to relief under section 4. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ. [See ante, p. 786.]